                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

DONALD JONES,

                Plaintiff,

v.                                                   Case No.: 2:19-cv-646-FtM-38NPM

BANK OF AMERICA and STATE OF
FLORIDA,

              Defendants.
                                           /

                                          ORDER1

       Before the Court is a sua sponte review of the Amended Complaint. (Doc. 11).

Because the Court does not have subject-matter jurisdiction, it must dismiss the case

without proceeding any further. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410

(11th Cir. 1999) (“Simply put, once a federal court determines that it is without subject

matter jurisdiction, the court is powerless to continue.”).

       Federal courts have limited subject-matter jurisdiction. Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994). So courts must inquire into jurisdiction sua

sponte whenever it may be lacking. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).

Once a court determines it has no subject-matter jurisdiction, it “must dismiss the

compliant in its entirety.” Id. In federal court, there are two types of original jurisdiction:

(1) federal question under 28 U.S.C. § 1331; and (2) diversity under 28 U.S.C. § 1332(a).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
       First, to have subject-matter jurisdiction under § 1331, a question “arising under”

federal law must appear on the face of a well-pled complaint.           Holmes Grp., Inc. v.

Vornado Air Circulation Sys., Inc., 535 U.S. 826, 830-31 (2002). “A district court may

dismiss a federal question claim for lack of subject matter jurisdiction when: (1) the alleged

federal claim ‘clearly appears to be immaterial and made solely for the purpose of

obtaining jurisdiction;’ or (2) the claim is ‘wholly insubstantial and frivolous.’” Douse v.

Metro Storage, LLC, 770 F. App’x 550, 550 (11th Cir. 2019) (quoting Blue Cross & Blue

Shield of Ala. v. Sanders, 138 F.3d 1347, 1352 (11th Cir. 1998)). Claims are wholly

insubstantial and frivolous when they have “no plausible foundation.” Foley v. Orange

Cty., 638 F. App’x 941, 943 (11th Cir. 2016) (quoting Sanders, 138 F.3d at 1352).

       Even liberally construed, any allegations on a federal question here are

insubstantial and frivolous. See id. at 945-46. Under Plaintiff’s theory, Defendant filed a

frivolous case in state court, which is “a violation of the plaintiff constitution right.” (Doc.

17 at 1) (errors in original).    This does not help clarify Plaintiff’s claims or—more

important—how any of them vests the Court with jurisdiction. The Amended Complaint

seeks “$650,000.00 for civil rights violation, age discriminate, Fraud, Suffening and pain.”

(Doc. 11 at 2) (errors in original). Yet it never sets out a cause of action or any basic facts

that could plausibly support a claim. Likewise, there is no alleged constitutional violation.

While Plaintiff’s claims are construed liberally, the Court cannot “serve as de facto

counsel” or “rewrite an otherwise deficient pleading.” Campbell v. Air Jam. Ltd., 760 F.3d

1165, 1168-69 (11th Cir. 2014) (citation omitted). Pro se or not, the Court cannot

“hypothesize federal claims” for litigants. Caldwell v. U.S. Dep’t of Veterans Affairs, No.




                                               2
8:14-cv-2708-T-33EAJ, 2015 WL 370012, at *3 (M.D. Fla. Jan. 27, 2015). And the Court

will not start doing so here.

       Second, to have subject-matter jurisdiction under § 1332, the parties must be

completely diverse with an amount in controversy over $75,000. Arbaugh, 546 U.S. at

513. Like the allegations on federal question, the Amended Complaint does not establish

diversity jurisdiction. Except for an alleged amount in controversy, nothing hints at either

citizenship or completely diversity of the parties.

       Because the Amended Complaint fails to establish either basis, there is no subject-

matter jurisdiction and the Court must dismiss. E.g., Travaglio v. Am. Express Co., 735

F.3d 1266, 1268 (11th Cir. 2013) (“Without [sufficient jurisdictional] allegations, district

courts are constitutionally obligated to dismiss the action altogether if the plaintiff does

not cure the deficiency.”).

       Shortly after Plaintiff sued, Judge Mizell conducted a preliminary screening under

28 U.S.C. § 1915. (Doc. 4). The Order explained all the deficiencies in Plaintiff’s original

complaint—including the failure to establish jurisdiction. (Doc. 4 at 3-4). Plaintiff had the

chance to amend with a warning that failing to correct the issues may lead to dismissal.

(Doc. 4 at 4). And while Plaintiff filed the Amended Complaint, it suffered from all the

same shortcomings. In fact, it is nearly identical. While the Court can forgive repeat typos

and grammatical missteps, the failure to make any effort to cure fatal pleading

deficiencies (particularly jurisdictional ones) buttresses the Court’s conclusion to dismiss.

Further these are the same problems Plaintiff had in a similar case before the Court.

Jones v. Bank of Am., No. 2:18-cv-00649-SPC-UAM (M.D. Fla.).              There, the Court

dismissed in part because Plaintiff, after receiving several chances, failed to establish




                                              3
subject-matter jurisdiction. Jones v. Bank of Am., No. 2:18-cv-649-FtM-38UAM, 2019 WL

2210678, at *3 (M.D. Fla. Mar. 25, 2019), report and recommendation adopted, 2019 WL

2206904 (Apr. 16, 2019). Considering all this, the Court concludes that dismissal of the

case is proper for lack of jurisdiction.

       Accordingly, it is now

       ORDERED:

       1. The Amended Complaint (Doc. 11) is DISMISSED for lack of subject-matter

           jurisdiction.

       2. The pending Report and Recommendation (Doc. 16) is DENIED as moot.

       3. The Clerk is DIRECTED to enter judgment, terminate any pending motions and

           deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 5th day of February, 2020.




Copies: All Parties of Record




                                            4
